Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-2, 5, 7, 15-16 are currently pending.
 Claim 1 has been amended
Response to Amendment
The amendment filed on 09/22/2022 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 05/23/2022
The examiner modified the rejection below to address claim amendment.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s)  1-2, 5-6, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (PG Pub 20070095383), and further in view of Tsurumi et al (Wo2019039320, using PG Pub 20200227609 as equivalent English translation) and Yeh et al (PG pub 20130164165).
Regarding claim 1-2, Tajima teaches a p-type thermoelectric material [para 184]comprising bismuth (Bi); antimony (Sb); tellurium (Te); and selenium (Se) wherein a composition ratio of the pseudo-ternary thermoelectric material is (Bi2Te3)0.9(Sb2Te3)0.05(Sb2Se3)0.05 [para 72].
Tajima teaches a thermoelectric material having center portion and edge portion where the mean particle size is less than 8micron [para 120]; thus, Tajima teaches both edge and center portion having the average size less than micron. However, Tajima does not teach an average size in the center portion being greater than that of the edge portion. It is noted that claim requires the particle size of the edge portion being less than 10 micron which is overlapped with that of the center portion which is less than 6 micron. 
Tsurumi et al teaches the particles size in a center portion being greater than that of the other region [para 12].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an average particle size in the center portion of Tajma to be greater than that of the edge portion as taught by Tsurumi et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). •	According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Modified Tajima teaches the thermoelectric material having sintered density of 60 to 95% [para 58], but modifiedTajima does not teach the density deviation as claimed.
Yeh et al teaches the thermoelectric material being made by SPS method.
It would have been obvious to one of ordinary skill in that art at the time the invention was filed to have the thermoelectric material of modified Tajima to be made by SPS method of Yeh et al for high ZT value, content stability [para 20].

Modified Tajima teaches the thermoelectric material being made by SPS method [para 20-21] which is the same method of the instant application. Thus, it is considered that a sintered density is greater than or equal to 99%, and a density deviation is 99.8 + 0.01 %. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Modified Tajima teaches the thermoelectric material being made by SPS method [para 20-21] which is the same method of the instant application. Thus, it is considered that a difference in Seebeck coefficient between a center portion and an edge portion is 2 millivolts per Kelvin (mV/K) to 4 mV/K. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 5, modified Tajima teaches the thermoelectric material being made by SPS method [para 20-21] which is the same method of the instant application. Thus, it is considered that a degree of hardness of a center portion is greater than or equal to 30 Vickers hardness (HV) and less than 50 HV, and a degree of hardness of an edge portion is greater than or equal to 50 HV and less than or equal to 80 HV. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.


	Regarding claim 15, modified Tajima teaches a thermoelectric element using the thermoelectric material of claim 1 [fig 1 para 157]
Regarding claim 16, modifiedTajima teaches the thermoelectric module comprising a first electrode, second electrode and the thermoelectric element interposed between the first and second electrode [fig 1 para 157].


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima (PG Pub 20070095383) and Tsurumi et al (Wo2019039320, using PG Pub 20200227609 as equivalent English translation) and Yeh et al (PG pub 20130164165), and further in view of and Salvador et al (PG Pub 20160035954).
Regarding claim 7, modified Tajima teaches thermoelectric material having length of 50 mm and thickness of 50micron or larger [para 59 60], but Tajima does not teach the weight as claimed

Salvador teaches the weight of the thermoelectric material being in kilogram weight range [par9].
Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weight of the thermoelectric material of modifiedTajima to be in 1 kg weight as taught by Salvador since  such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). •	According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Alternatively rejection:
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-2, 5, 15-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Yeh et al (PG pub 20130164165) and further in view of Tajima (PG Pub 20070095383) and Tsurumi et al (Wo2019039320, using PG Pub 20200227609 as equivalent English translation).
.
Regarding claim 1, Yeh et al teaches a thermoelectric material comprising BixSb2.xTe3 in which 0.3 <x < 0.6 [para 17], it is noted in this formula Sb is zero.
Yeh et al teaches the thermoelectric material as claimed, but Yeh et al does not teach the thermoelectric material being a p-type semiconductor.
Tajima teaches the thermoelectric material BixSb2.xTe3 being  n type or p type [para 181]
It would have been obvious to one of ordinary skill in that art at the time the invention was filed to have the thermoelectric electric material of Yeh et al to be the p-type as taught by Tajima since Tajima teaches this material would be n-type or p-type and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. 
Modified Yeh et al teaches  the claimed limitation, but modified Yeh et al does not teach the size of the particle in the center and edge as claimed.
Tajima teachches a thermoelectric material having center portion and edge portion where the mean particle size is less than 8micron [para 120].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the particles size of Yeh et al to be the same in both the edge portion and center portion of Tajima for higher figure of merit of the thermoelectric material [para 120].
Modified Yeh et al teaches the claimed limitation as set forth above, but modified Yeh et al does not teach an average size in the center portion being greater than that of the edge portion. It is noted that claim requires the particle size of the edge portion being less than 10 micron which is overlapped with that of the center portion which is less than 6 micron.
Tsurumi et al teaches the particles size in a center portion being greater than that of the other region [para 12].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an average particle size in the center portion of modified Yeh et al to be greater than that of the edge portion as taught by Tsurumi et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). •	According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Modified Yeh et al teaches the thermoelectric material being made by SPS method [para 20-21] which is the same method of the instant application. Thus, it is considered that a difference in Seebeck coefficient between a center portion and an edge portion is 2 millivolts per Kelvin (mV/K) to 4 mV/K. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Regarding claim 2, Yeh et al teaches the thermoelectric material being made by SPS method [para 20-21] which is the same method of the instant application. Thus, it is considered that a sintered density is greater than or equal to 99%, and a density deviation is 99.8 + 0.01 %. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Regarding claim 5, Yeh et al teaches the thermoelectric material being made by SPS method [para 20-21] which is the same method of the instant application. Thus, it is considered that a degree of hardness of a center portion is greater than or equal to 30 Vickers hardness (HV) and less than 50 HV, and a degree of hardness of an edge portion is greater than or equal to 50 HV and less than or equal to 80 HV. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Regarding claim 15-16, modified Yeh et al teaches the thermoelectric material. But modified Yeh et al does not teach the thermoelectric element and module as claimed.
Tajima teaches a thermoelectric module comprising the BixSb2.xTe3 material and teaches the thermoelectric module comprising a first electrode, second electrode and the thermoelectric element interposed between the first and second electrode [fig 1 para 157].
It would have been obvious to one of ordinary skill in that art at the time the invention was filed to have the thermoelectric material of modified Yeh et al to be used in thermoelectric module of Tajima since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (PG pub 20130164165), and Tajima (PG Pub 20070095383) and Tsurumi et al (Wo2019039320, using PG Pub 20200227609 as equivalent English translation) and further in view of Salvador et al (PG Pub 20160035954).
Regarding claim 7, modified Yeh et al teaches the thermoelectric material as set forth above, but modified Yeh et al does not teach the dimension as claimed.
Tajima teaches thermoelectric material having length of 50 mm and thickness of 50micron or larger [para 59 60].
Salvador teaches the weight of the thermoelectric material being in kilogram weight range [par9].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the length and the thickness of the thermoelectric material of Yeh et al to be the same of Tajima for effectively preventing impurities from mixing in and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weight of the thermoelectric material of Yeh et al to be in 1 kg weight as taught by Salvador since  such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. The applicant argues in substance:
None of cited references teaches the claimed amendment.
The examiner respectfully disagrees. Tajima and Yeh et al teaches the p-type thermoelectric material having the claimed composition as set forth above. Also, Tajima teaches the mean particle size being less than 8 microns as set forth above. Thus, the particles has the center and edge portion less than 8 micron. Tajima in view of Tsurumi et al teaches the particle having a center portion being greater than that of the other region. Thus, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an average particle size in the center portion to be greater than that of the edge portion as taught by Tsurumi et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726